       Case 1:20-cv-05073-NRB Document 29 Filed 01/28/21 Page 1 of 8




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
 G&G CLOSED CIRCUIT EVENTS, LLC,

                    Plaintiff,                              MEMORANDUM AND ORDER

             - against -                                       20 Civ. 5073 (NRB)

 DELVIS BATISTA, individually and d/b/a
 Bar 180; and HUDSON HEIGHTS BAR & GRILL
 CORPORATION, an unknown business entity
 d/b/a Bar 180,

                Defendants.
 ----------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


      On July 2, 2020, plaintiff G&G Closed Circuit Events, LLC

filed a complaint against defendants Delvis Batista and Hudson

Heights Bar & Grill.              (ECF No. 1.)          Plaintiff alleges that

defendants violated the Communications Act of 1934, 47 U.S.C. §

605   (“Communications       Act”      or   “the    Act”)   by    intercepting      and

exhibiting    a    broadcast      of    the    September       16,     2017    pay-per-

view boxing       match    between     Gennady      Golovkin     and    Saul    Alvarez

(“Event”) to their patrons in violation of plaintiff’s exclusive

rights of distribution         and      publication     for      the   Event.      (See

generally    ECF     No.    1.)         Plaintiff       further        alleges     that

defendants    could       have purchased        a   license      to    broadcast   the

Event lawfully for $2,500. (Id. ¶ 28.)

      Plaintiff served Hudson Heights Bar & Grill and Batista with

copies of the summons and complaint on July 20, 2020 and September

                                            – 1 –
         Case 1:20-cv-05073-NRB Document 29 Filed 01/28/21 Page 2 of 8




8, 2020, respectively.       (See ECF Nos. 8, 10.)          On October 14, 2020,

after defendants failed to answer the complaint, the Clerk of Court

entered certificates of default as to both defendants.                 (ECF Nos.

14, 15.)       On December 16, 2020, plaintiff moved for default

judgment pursuant to Fed. R. Civ. P. 55(b)(2), seeking $30,000 in

damages under Section 605 of the Communication Act, plus pre- and

post-judgment interest at the federal statutory rate.                (ECF No. 17

at 5.)     Plaintiff also requests costs and attorneys’ fees in the

amount of $2,747.20.        (ECF No. 25 at 4.)

I.   Statutory Framework

     Section     605(a)    of   the   Communications        Act   prohibits   “the

interception      of    cable-borne,    as     well    as    over-the-air,     pay

television where cable-borne transmissions originate as satellite

transmissions.”        Joe Hand Promotions, Inc. v. Infante, No. 20 Civ.

1650 (NRB), 2020 WL 6063796, at *1 (S.D.N.Y. Oct. 14, 2020)

(citation omitted).         For each violation of Section 605(a), the

Communications Act permits a court to assess damages “of not less

than $1,000 or more than $10,000, as the court considers just.”

47 U.S.C. § 605(e)(3)(c)(i)(II).               The Act further allows for

penalties up to $100,000 when a defendant commits the violation

“willfully and for purposes of direct or indirect commercial

advantage or private financial gain.”                 Id. § 605(e)(3)(c)(ii).

Finally, the Act directs courts to award “recovery of full costs,




                                       – 2 –
        Case 1:20-cv-05073-NRB Document 29 Filed 01/28/21 Page 3 of 8




including reasonable attorneys’ fees to an aggrieved party who

prevails.”     47 U.S.C. § 605(e)(3)(B)(iii).

II.    Statutory Damages

       Where, as here, defendants have defaulted, the Court accepts

as true all of plaintiff’s factual allegations, except those

related to damages.       Infante, 2020 WL 6063796, at *2.

       Plaintiff alleges that the Event originated via satellite and

that defendants, without a license authorizing them to do so,

intercepted and exhibited the Event.           (ECF No. 1 ¶¶ 13-14, 24,

26.)    This conduct violates Section 605(a) of the Communications

Act, and therefore plaintiff is entitled to a default judgment on

that claim.     Kingvision Pay-Per-View Ltd. v. Hansen, No. 02 Civ.

6587, 2004 WL 744230, at *2 (S.D.N.Y. Apr. 5, 2004) (Section 605(a)

of    the   Communications   Act   prohibits       the   theft   of   “satellite

communications such as the fight”).

       Moreover, plaintiff has alleged sufficient facts to establish

that defendants acted willfully when violating the Communications

Act.    A violation is willful when “the defendant has exhibited

disregard for the governing statute and an indifference for its

requirements.”        Joe Hand Promotions, Inc. v. Levin, No. 18 Civ.

9389, 2018 WL 3050852, at *4 (S.D.N.Y. July 12, 2019) (internal

quotation     marks    omitted).    Here,    the    complaint     alleges   that

plaintiff’s broadcast was “electronically coded, or ‘scrambled,’”

and thus defendants had to “decode[ the broadcast] with electronic


                                     – 3 –
         Case 1:20-cv-05073-NRB Document 29 Filed 01/28/21 Page 4 of 8




decoding equipment” to receive and telecast the Event clearly on

the three television screens at defendants’ bar.                (ECF No. 1 ¶¶

24, 26.)       As with similar violations of the Communications Act,

this   conduct    demonstrates      “willfulness,    since     signals   do   not

descramble      spontaneously,      nor     do   television     sets     connect

themselves to cable distribution systems.”                Infante, 2020 WL

6063796, at *2 (citation omitted).

       For this violation, plaintiff requests judgment in the amount

of $7,500 in statutory damages under Section 605(e)(3)(c)(i)(II),

and    an   additional    $22,500   in    enhanced   damages    under    Section

605(e)(3)(c)(ii) because the violation was willful.                (ECF No. 17

at 5.)      In considering damages under Section 605, courts may look

to a variety of factors, including the market value of the rights

infringed and the revenue lost by plaintiff——i.e., the unpaid

licensing fee——as well as the deterrent effect that damages might

have on the infringer and third parties.             See Kingvision Pay-Per-

View Ltd. v. Olivares, No. 02 Civ. 6588, 2004 WL 744226, at *3

(S.D.N.Y. Apr. 5, 2004) (citation omitted).

       Here,    notwithstanding      defendants’     willful     conduct,     the

$30,000 award requested by plaintiff is excessive in light of the

injury suffered.         According to plaintiff, defendants could have

purchased broadcast rights for the Event for $2,500.                (ECF No. 1

¶ 28.)      In line with recent precedent, a more appropriate award

against these defendants, who are not alleged to be recidivist


                                         – 4 –
       Case 1:20-cv-05073-NRB Document 29 Filed 01/28/21 Page 5 of 8




offenders, would be damages equal to the licensing fee plus three

times that amount in enhanced damages.                This amount serves the

purposes     of    compensating       plaintiff’s     lost     licensing    fees,

approximating the fair market value of the plaintiff’s rights

infringed by defendants, and deterring future violations of the

Communications Act.        See, e.g., Infante, 2020 WL 6063796, at *3

(listing cases).        Accordingly, the Court concludes that an award

of   $10,000      to   cover   the   statutory     and   enhanced      damages    is

sufficient.

      Plaintiff also requests pre- and post-judgment interest on

that award at the applicable federal statutory rate.                     While no

statute explicitly authorizes awarding pre-judgment interest for

violating    Section     605   of    the    Communications     Act,    courts    may

exercise their discretion to impose pre-judgment interest when it

is “fair, equitable and necessary to compensate the wronged party

fully.”    Wickham Contracting Co. v. Local Union No. 3, Int’l Bhd.

of Elec. Workers, AFL-CIO, 955 F.2d 831, 835 (2d Cir. 1992).                      In

exercising     their     discretion,       however,   courts    have    typically

refrained from imposing pre-judgment interest when the award goes

beyond compensating a plaintiff and features a punitive element,

such as the enhanced damages awarded here.               See J&J Sports Prods.,

Inc. v. Fantasy Bar & Rest. Corp., No. 17 Civ. 5355, 2018 WL

5018065, at *9 (S.D.N.Y. Sept. 20, 2018), report and recommendation

adopted sub nom. J & J Sports Prods., Inc. v. Fantasy Bar & Rest.


                                           – 5 –
        Case 1:20-cv-05073-NRB Document 29 Filed 01/28/21 Page 6 of 8




Corp., No. 17 Civ. 5355, 2018 WL 5016606 (S.D.N.Y. Oct. 15, 2018)

(listing cases). Given the punitive nature of the default judgment

awarded here, the Court declines to exercise its discretion to

award pre-judgment interest.

     With respect to post-judgment interest, as with all monetary

judgments recovered in civil cases, plaintiff is entitled to

collect interest on the judgment at the federal statutory rate

prescribed in 28 U.S.C. § 1961(a) from the date judgment is

entered.

III. Costs and Attorney’s Fees

     In    addition    to    damages,     Plaintiff    requests    an    award   of

$1,137.20 in costs and expenses, which represents $495.00 for

investigative services used to discover the Communications Act

violation, $242.20 in process server fees, and $400.00 in filing

fees.     (ECF Nos. 1, 26 at Exs. 2, 3.)

     While    Section       605(e)   of    the    Communications   Act    permits

recovery of “full costs,” the Supreme Court has clarified that

this type of statutory language does not expand recovery beyond

the costs “specified in the general costs statute, [28 U.S.C.] §§

1821 and 1920.”       Rimini St., Inc. v. Oracle USA, Inc., 139 S. Ct.

873, 881 (2019).        The general costs statutes, in turn, permit

recovery of certain types of witness costs, clerk and marshal fees,

transcript fees, printing fees, copying and exemplification fees,

docket fees, and court-appointed expert and interpreter fees.                    28


                                          – 6 –
         Case 1:20-cv-05073-NRB Document 29 Filed 01/28/21 Page 7 of 8




U.S.C. §§ 1821, 1920.          As costs for investigative services are not

among the taxable costs under Sections 1821 and 1920, they are not

recoverable here.

     While     costs     for    private    process   servers    are   also   not

enumerated in the general costs statute, the Second Circuit has

recognized that parties may recover private process server costs

“only to the extent that they do not exceed the costs” that the

United States Marshals Service would have incurred to effect

service.     U.S. v. Merritt Meridian Constr. Corp., 95 F.3d 153, 172

(2d Cir. 1996).          The current rate for United States Marshals

Service to effect service is $65.00 per hour.                  See 28 C.F.R. §

0.114.    Here, while the process server invoices do not specify the

number of hours spent attempting to serve defendants (see ECF No.

26 at Ex. 3), they show that the process server served Hudson

Heights Bar & Grill through the New York Secretary of State and

charged for two attempts to serve Batista (see id.).              Without more

detail, it is the Court’s estimate that this would not have

reasonably taken longer than two hours, and therefore plaintiff is

entitled to recover $130.00 in process server costs.

     Finally, plaintiffs are entitled to fully recover the $400.00

in filing fees, as those costs are taxable under Section 1921(1).

     With      respect    to     attorneys’       fees,   Plaintiff   requests

reimbursement of $1,610.00.           The requested fee reflects (a) 2.6

hours of attorney time billed at $350 per hour for a lawyer to


                                          – 7 –
         Case 1:20-cv-05073-NRB Document 29 Filed 01/28/21 Page 8 of 8




review the claims, and prepare the complaint, proof of service of

process papers, certificate of default papers, and the instant

motions for default judgment and costs and fees, and (b) 7.0 hours

of paralegal time billed at $100 per hour for time spent reviewing

the case files and assisting with preparing the filings in this

case.    (ECF No. 26 at Ex. 1.)      The Court finds that these fees are

reasonable and therefore plaintiff may recover the full amount of

its attorneys’ fees under Section 605(e)(3)(B)(iii).

IV.   Conclusion

      For   the   foregoing   reasons,    the   Court   grants   plaintiff’s

motion for default judgment and awards plaintiff damages in the

sum of $10,000.00, plus post-judgment interest to be calculated

from the date of entry of the judgment by the Clerk of Court at

the rate set forth in 28 U.S.C. § 1961.             The Court also awards

costs and fees in the amount of $2,140.00.

        The Clerk of Court is respectfully directed to enter final

judgment in favor of plaintiff and to terminate the motions pending

at ECF Nos. 16 and 24.

        SO ORDERED.

DATED:       New York, New York
             January 28, 2021




                                            NAOMI REICE BUCHWALD
                                        UNITED STATES DISTRICT JUDGE



                                     – 8 –
